
	

114 HR 3662 : Iran Terror Finance Transparency Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3662
		IN THE SENATE OF THE UNITED STATES
		February 3, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To enhance congressional oversight over the administration of sanctions against certain Iranian
			 terrorism financiers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Iran Terror Finance Transparency Act. 2.Certification requirement for removal of foreign financial institutions, including Iranian financial institutions, from the list of specially designated nationals and blocked persons (a)In generalOn or after July 19, 2015, the President may not remove a foreign financial institution, including an Iranian financial institution, described in subsection (b) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury unless and until the President submits to the appropriate congressional committees a certification described in subsection (c) with respect to the foreign financial institution.
 (b)Covered institutionsA foreign financial institution, including an Iranian financial institution, described in this subsection is a foreign financial institution listed in Attachment 3 or Attachment 4 to Annex II of the Joint Comprehensive Plan of Action.
 (c)CertificationThe President may remove a foreign financial institution, including an Iranian financial institution, described in subsection (b) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury if the President submits to the appropriate congressional committees a certification that the foreign financial institution—
 (1)has not knowingly, directly or indirectly, facilitated a significant transaction or transactions or provided significant financial services for or on behalf of—
 (A)Iran’s Revolutionary Guard Corps or any of its agents or affiliates whose property or interests in property are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
 (B)a foreign terrorist organization for or on behalf of a person whose property or interests in property have been blocked pursuant to Executive Order No. 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism); and
 (C)a person whose property or interests in property are blocked pursuant to the International Emergency Economic Powers Act in connection with Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction, or to further Iran’s development of ballistic missiles and destabilizing types and amounts of conventional weapons; and
 (2)no longer knowingly engages in illicit or deceptive financial transactions or other activities. (d)FormA certification described in subsection (c) shall be submitted in unclassified form, but may contain a classified annex.
 (e)DefinitionsIn this section: (1)Foreign financial institutionThe term foreign financial institution has the meaning given such term in section 1010.605 of title 31, Code of Federal Regulations.
 (2)Foreign terrorist organizationThe term foreign terrorist organization means any organization designated by the Secretary of State as a foreign terrorist organization in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (3)Iranian financial institutionThe term Iranian financial institution has the meaning given the term in section 104A(d)(3) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)(3)).
				3.Certification requirement for removal of certain foreign persons from the list of specially
			 designated nationals and blocked persons
 (a)In generalOn or after July 19, 2015, the President may not remove a foreign person described in subsection (b) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury until the President submits to the appropriate congressional committees a certification described in subsection (c) with respect to the foreign person.
 (b)Covered persons and entitiesA foreign person described in this subsection is a foreign person listed in Attachment 3 or Attachment 4 to Annex II of the Joint Comprehensive Plan of Action.
 (c)CertificationThe President may remove a foreign person described in subsection (b) from the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury if the President submits to the appropriate congressional committees a certification that the foreign person—
 (1)has not knowingly assisted in, sponsored, or provided financial, material, or technological support for, or financial or other services to or in support of terrorism or a terrorist organization; and
 (2)has not knowingly engaged in significant activities or transactions that have materially contributed to the Government of Iran’s proliferation of weapons of mass destruction or their means of delivery (including missiles capable of delivering such weapons), including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such item.
 (d)FormA certification described in subsection (c) shall be submitted in unclassified form, but may contain a classified annex.
 (e)DefinitionsIn this section: (1)Foreign personThe term foreign person—
 (A)means— (i)an individual who is not a United States person;
 (ii)a corporation, partnership, or other nongovernmental entity which is not a United States person; or (iii)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government; but
 (B)does not include a foreign financial institution, including an Iranian financial institution, described in section 2(b).
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					4.Certification requirement for removal of designation of Iran as a jurisdiction of primary money
			 laundering concern
 (a)In generalThe President may not remove the designation of Iran as a jurisdiction of primary money laundering concern pursuant to section 5318A of title 31, United States Code, unless the President submits to the appropriate congressional committees a certification described in subsection (b) with respect to Iran.
 (b)CertificationThe President may remove the designation of Iran as a jurisdiction of primary money laundering concern if the President submits to the appropriate congressional committees a certification that the Government of Iran is no longer engaged in support for terrorism, pursuit of weapons of mass destruction, and any illicit and deceptive financial activities.
 (c)FormThe certification described in subsection (b) shall be submitted in unclassified form, but may contain a classified annex.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate. 5.Applicability of congressional review of certain agency rulemaking relating to Iran (a)In generalNotwithstanding any other provision of law, any rule to amend or otherwise alter a covered regulatory provision as defined in subsection (c) that is published on or after the date of the enactment of this Act shall be deemed to be a rule or major rule (as the case may be) for purposes of chapter 8 of title 5, United States Code, and shall be subject to all applicable requirements of chapter 8 of title 5, United States Code.
 (b)Quarterly reportsNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the head of the applicable department or agency of the Federal Government shall submit to the appropriate congressional committees a report on the operation of the licensing system under each covered regulatory provision as defined in subsection (c) for the preceding 2-year period, including—
 (1)the number and types of licenses applied for; (2)the number and types of licenses approved;
 (3)a summary of each license approved; (4)a summary of transactions conducted pursuant to a general license;
 (5)the average amount of time elapsed from the date of filing of a license application until the date of its approval;
 (6)the extent to which the licensing procedures were effectively implemented; and (7)a description of comments received from interested parties about the extent to which the licensing procedures were effective, after the applicable department or agency holds a public 30-day comment period.
 (c)DefinitionIn this section, the term covered regulatory provision means any provision of part 535, 560, 561, or 1060 of title 31, Code of Federal Regulations, as such part was in effect on June 1, 2015.
 6.Prohibitions and conditions with respect to certain accounts held by foreign financial institutionsSection 104(c)(2)(A)(ii) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)(A)(ii)) is amended by adding at the end before the semicolon the following: , including Hezbollah, Hamas, the Palestinian Islamic Jihad, and any affiliates or successors thereof.
 7.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given the term in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
			
	Passed the House of Representatives February 2, 2016.Karen L. Haas,Clerk
